Title: To Benjamin Franklin from Chrétien-Guillaume de Lamoignon de Malesherbes, 22 April 1779
From: Malesherbes, Chrétien-Guillaume de Lamoignon de
To: Franklin, Benjamin


A Paris ce 22 avril 1779.
Oserois-Je vous prier, Monsieur, de me faire l’honneur de venir diner chés moi Mardi prochain ainsi que M. votre petit fils. Le Chevalier de la Luzerne qui comme vous le pensés bien, desire beaucoup de multiplier les occasions de vous voir, s’y trouvera. Le Mardi est ordinairement votre Jour de Versailles, mais vous n’aurés pas cet obstacle Mardi prochain puisqu’on est à Marly: si cependant ce Jour ne vous convenoit pas, Je vous prierois de me mander lequel vous conviendroit le mieux de Mercredi, Jeudi ou autres Jours de la semaine prochaine. Vous connoissés, Monsieur, tout l’attachement avec lequel J’ai l’honneur d’être, Votre trés humble et trés obéissant serviteur./.
Malesherbes
M. francklin.
